—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (McLeod, J.), dated November 16, 1998, which denied his objections to an order of the same court (LaFreniere, H.E.), dated *448September 2, 1998, which, after a hearing, dismissed his petition for a downward modification of child support.
Ordered that the order is affirmed, without costs or disbursements.
The father was required to demonstrate a change of circumstances to obtain a downward modification of a prior child support order (see, Matter of Yeager v Yeager, 266 AD2d 223; Matter of Orange County Dept. of Social Servs. [Tibaldi] v Meehan, 252 AD2d 588; Family Ct Act § 461 [b] [ii]; see generally, Matter of Brescia v Fitts, 56 NY2d 132). When a request for downward modification depends upon the credibility of the movant, the determination of the trier of fact is to be accorded great weight (see, Matter of Hargrove v Frazier, 242 AD2d 723; Matter of Roth v Bowman, 237 AD2d 447). We agree with the Family Court that the Hearing Examiner properly determined that the father failed to establish a change of circumstances warranting a downward modification of his child support obligation. O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.